COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00267-CV


IN RE KELLY MEDIA GROUP, INC.                                           RELATORS
AND JASON CARDIFF


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      This court’s stay order issued July 3, 2012, is hereby lifted.



                                                    PER CURIAM

PANEL: GABRIEL, WALKER, and MEIER, JJ.

DELIVERED: July 20, 2012


      1
       See Tex. R. App. P. 47.4, 52.8(d).